Citation Nr: 0829754	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-30 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable rating for right 
hydrocele and left scrotal scar, status post Behcet's 
syndrome and left scrotal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 2000 to 
November 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.


FINDING OF FACT

The veteran's left scrotal scar, status post Behcet's 
syndrome, is tender on examination, not unstable and is four 
centimeters by three centimeters large.  


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
service-connected left scrotal right hydrocele and left 
scrotal scar, status post Behcet's syndrome and left scrotal 
ulcer, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.115b, 4.118, Diagnostic 
Codes 7801-7805, 7523 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).  Since the veteran is 
being granted an increased rating back to the date of service 
connection, staged ratings are inappropriate here.

When an unlisted condition is encountered it is permissible 
to rate it under a closely related disease or injury, in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.27.  The veteran is rated under the diagnostic 
code for testicular atrophy.  See 38 C.F.R. § 4.20.  A 
noncompensable evaluation is assigned for complete atrophy of 
one testis, and a 20 percent is assigned for complete atrophy 
of both testes.  38 C.F.R. § 4.115b, Diagnostic Code 7523 
(2007).  

Under Diagnostic Code (DC) 7801, scars, other than of the 
head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  Scars 
that are superficial, do not cause limited motion, and cover 
area of 144 inches or more are given a compensable rating 
under DC 7802.  Unstable superficial scars are rated under DC 
7803.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of the skin over the scar.  
Superficial scars that are painful on examination are rated 
under DC 7804.  DC 7804 stipulates that a 10 percent 
disability evaluation will be warranted with evidence that a 
superficial service-connected scar is painful on examination.  
38 C.F.R. § 4.118, DC 7804.  DC 7805 provides that other 
scars are rated on limitation of function of the affected 
part.  A deep scar is one associated with underlying soft 
tissue damage, and a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7801- 7805.

History and Analysis

The veteran submitted his claim for service connection for 
right hydrocele and left scrotal scar, status post Behcet's 
syndrome and left scrotal ulcer in August 2004.  The January 
2005 Rating Decision on appeal granted the veteran service 
connection and assigned a noncompensable rating under DC 
7523, effective from November 21, 2004.  The veteran has 
appealed the initial noncompensable rating.

An August 2004 VA examiner noted that the veteran's reported 
history of Behcet's syndrome-scrotal ulcer was observed as 
Behcet's syndrome in 2002.  There was frequent urination 
three times a day and none at nighttime.  There was no 
problem with starting urination and there was no impotency.  
It periodically hurt when the veteran ejaculated due to 
surgery and infection.  Scrotal ulcer treatment was in August 
2002.  The symptom after the surgery was painful ejaculation.  
Functional impairment was painful ejaculation and recurrent 
condition of the scrotum.  The diagnosis given by the 
examiner was status post Behcet's syndrome with left scrotal 
ulcer.  The subjective factor was pain and the objective 
factor was a scar on the left scrotum of two centimeters.  

A March 2007 VA examiner noted that the veteran reported that 
his left scrotal ulcer had existed since 2002.  Due to his 
skin condition, he did not have an exudation, ulcer 
formation, itching, shedding or crusting.  Over the previous 
twelve months he had not received any treatment for the skin 
condition.  There was no functional impairment resulting from 
this condition.  The veteran's right hydrocele and left 
scrotal scar, status post Behcet's syndrome was noted as 
existing since 2002.  During the day he urinated six times at 
intervals of three hours and during the night he had no 
urination problems.  He did not have any urinary 
incontinence.  He state he is impotent and this began four 
years prior, but was caused by a psychological disorder.  He 
did not receive any treatment for his impotence.  The 
functional impairment of the right hydrocele and left scrotal 
scar, status post Behcet's syndrome was pain associated with 
ejaculation and interference with sexual intercourse.  The 
examiner found a level scar present at the left scrotal scar 
measuring about four centimeters by three centimeters with 
hypopigmentation of less than six square inches.  There was 
no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hyperpigmentation and abnormal texture.  There 
were no signs of skin disease present.  Examination of the 
penis and testicles revealed normal findings.

The examiner found that the veteran's left scrotal ulcer had 
progressed to status post left scrotal ulceration secondary 
to Behcet's syndrome, with surgical debridement, residual of 
scrotal scar and painful ejaculation.  The rationale was the 
subjective history of Behcet's disease with left scrotal 
ulceration, status post surgery, complaint of painful 
ejaculation and objectively, the scar in the left scrotal 
area.  The examiner found that the veteran's diagnosis of 
right hydrocele and left scrotal scar, status post Behcet's 
syndrome had not changed.  The rationale was the subjective 
history of left scrotal scar, right hydrocele and Behcet's 
syndrome and objectively, the scar in the left scrotal area.  
The examiner indicated that the veteran's scar was not 
tender.  

A May 2008 private physician's report summarized the state of 
the veteran's ongoing discomfort with his scrotal and sexual 
dysfunction issues.  The physician reported that the veteran 
has ongoing issues with pain on ejaculation, which occurs 
perhaps three or tour times out of ten episodes of 
ejaculation.  This has occurred since emergency scrotal 
surgery in the military.  There was no hematospermia and no 
chills, fever or anything to suggest prostatitis as a cause.  
There was no dysuria and his dipstick urine was clear.  The 
veteran had an ongoing issue of tenderness around the left 
epididymis in the area of the previous operation.  The 
physician found on examination that the veteran's genitalia 
revealed a scar in the left hemiscrotum and tenderness 
posterior to the testis, but the testis itself was 
unremarkable.  The right testis was also unremarkable with no 
hernia or masses.  The penis was without lesions.  The 
diagnosis was chronic ejaculation complaint and chronic 
scarring of the left spermatic cord and testis status post 
previous emergent surgery.  The physician opined that there 
was not much to do for the veteran at this point, and that 
further surgery or chronic medication was not going to help.  
The physician opined that the veteran was going to have to 
learn to live with the situation the best that he could.

During the veteran's May 2008 travel board hearing, the 
veteran testified that he had painful ejaculation maybe three 
to four out of ten to fifteen times.  It's a sharp pain.  In 
addition, during his daily routine, the veteran feels a dull 
pressure on both testicles for up to thirty minutes at a 
time.  During times of distress, there is tenderness and 
soreness in the area.  Many times, the veteran will just sit 
down and wait for the pain to go away.  The veteran stated 
that the scar from his testicle surgery is tender and doesn't 
feel like the rest of his testicles.  The veteran works as a 
firefighter and although the pain bothers him, he just 
endures it and does his job.  The veteran also responded to 
the report of impotence in his March 2007 VA examination.  
The veteran indicated that he thought it had to do with his 
surgery, and that his genitalia was somewhat embarrassing and 
uncomfortable due to the healing process, so he would not 
always be able to achieve and maintain erections.  He 
indicated it had not been a consistent problem.  The veteran 
went on to testify that he hadn't had any problems with 
impotence in quite a while and had pretty much resolved.

In this case, examinations of the veteran show no evidence of 
testicular atrophy of either testicle.  Therefore, under the 
diagnostic criteria pertaining to the genitourinary system 
under DC 7253, a noncompensable rating is warranted.  

A rating under DC 7802 is not warranted, as the veteran's 
scrotal scar does not have an area of 144 inches or more, and 
a rating under DC 7803 is not warranted, as the veteran's 
scar is not unstable.  The Board notes that the veteran's 
scar does not appear to be deep or cause a limitation of 
motion, and therefore could not be rated under DC 7801.  
Furthermore, as the veteran's scar is four centimeters by 
three centimeters and an area exceeding six inches is 
required for a 10 percent rating under DC 7801, a compensable 
rating under that code is not available.  

If a scar is shown to be painful on examination, a 10 percent 
rating under DC 7804 is warranted for the veteran's scar, 
which is the maximum rating under that code.  

While the August 2004 and March 2007 VA examiners did not 
find tenderness of the scar, the May 2008 private physician 
did find tenderness of the scrotal scar and the veteran 
testified to same during his May 2008 hearing.  While there 
is evidence both for and against the veteran as to whether 
the veteran's scar is tender on examination, the Board finds 
that the evidence is at least in equipoise.  Since the 
evidence is at least in equipoise, the benefit of the doubt 
doctrine is applicable and the veteran prevails.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, resolving 
reasonable doubt in the claimant's favor, an increase to 10 
percent for the veteran's service-connected right hydrocele 
and left scrotal scar, status post Behcet's syndrome and left 
scrotal ulcer is granted from the date of service connection.

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in an August 2004 letter sent 
before the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed 
disability.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  By a March 2006 letter the veteran was 
provided notice of the evidence and information necessary for 
establishing an initial rating.  See Dingess.  The veteran 
was also provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation, by a letter in February 
2007.  An August 2005 statement of the case (SOC) and an 
April 2007 supplemental SOC explained what specific 
regulatory provisions govern his disability and why the 
increased rating claim remained denied.  The Board concludes 
that VA has met its duty to notify the veteran concerning his 
claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his available service treatment records, 
as well as private medical records that the veteran provided 
to VA.  The veteran was also given VA examinations in 
connection with the claim.  The veteran testified before the 
undersigned at a travel board hearing.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial rating of 10 percent for right hydrocele and left 
scrotal scar, status post Behcet's syndrome and left scrotal 
ulcer is granted, subject to the law and regulations 
regarding the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


